Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                  Reasons for Allowance
      Claims 1-3 are allowed for the reason the prior art does not teach in claimed combination, “… with regard to a particular position or pose of the hand of the target person, first information pieces relating to the particular position or pose and the second information  pieces relating to the particular position or pose are not acquired at a common timing, a correction is applied to… extract the pieces as pair information.”

     Claims 4 and 5 are allowed for the reason the prior art does not teach or suggest  in  claimed combination, “… with regard to a particular position or pose of the hand of the target person, first information pieces relating to the particular positon or pose and the second information pieces relating to the particular position or pose are not acquired at a common timing, a correction is applied to …..extract the pieces as pair information.”

     Claim 6 is allowed for the reason the prior art does not teach or suggest in claimed combination, “…with regard to a particular position or pose of the and of the target person, first information pieces relating to the particular position or pose and the second information pieces relating to the particular position or pose are not acquired at a common timing,  a correction is applied.. to extract the pieces as pair information.”

     Claim 7 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… with regard to a particular position or pose of the hand of the target person, first information pieces relating to the particular position or pose and the second information pieces relating to the particular position or pose are not acquired at a common timing, a correction is applied to … extract the pieces as pair information.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEROME GRANT II/Primary Examiner, Art Unit 2664